Citation Nr: 1522395	
Decision Date: 05/27/15    Archive Date: 06/11/15

DOCKET NO.  13-15 802	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to an initial compensable rating for hypertension.

2.  Entitlement to service connection for a bilateral knee disorder.

3.  Entitlement to service connection for a right ankle disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The Veteran served on active duty from October 1990 to October 1993, from September 1997 to September 1999, and from January 2000 to December 2003.

This matter comes before the Board of Veterans' Appeals on appeal from an October 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) (hereinafter, Agency of Original Jurisdiction (AOJ)) in San Diego, California.  Jurisdiction of the Veteran's claims file has been subsequently transferred to the RO in New York, New York.

By rating action dated April 2010, the AOJ denied service connection claims for a right ankle disorder, a right knee disorder and a left knee disorder.  The Veteran was notified of this denial, and his appellate rights, by letter dated April 26, 2010.  The Veteran did not contact VA again until May 2011, which the AOJ has construed as an application to reopen prior final denials of the service connection claims.  See 38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2014).

However, on March 18, 2010, the Veteran sent a facsimile from a business location in San Diego, California to the St. Petersburg AOJ advising them of an address change from Florida to San Diego, California.  He requested a transfer of his VA claims folder to the San Diego AOJ, but he did not provide a new home address.  There is no indication that the St. Petersburg AOJ made any attempts to discern the Veteran's new address.

On review of the claims folder, the Board finds that the AOJ's April 2010 rating decision, which denied service connection for a right ankle disorder, a right knee disorder and a left knee disorder, did not become final due to defective notice.  See Tyrues v. Shinseki, 23 Vet. App. 166, 178 (2009) (en banc) aff'd, 631 F.3d 1380 (Fed. Cir. 2011) (defining a "final decision" as one that "denied relief by either denying a claim or a specific theory in support of a claim and provided the claimant with notice of appellate rights").  In this respect, the AOJ had been on notice at the time of the April 2010 rating decision that the Veteran had moved to San Diego, California.  Unfortunately, the AOJ's April 26, 2010 notice of decision was sent to the prior address in Florida, and there is no record of any attempt by the AOJ to discover the Veteran's change of address.  See generally Hyson v. Brown, 5 Vet. App. 262 (1993) (a claimant has the burden of apprising VA of his/her whereabouts; however, where a file discloses other possible and plausible addresses VA must attempt to locate a claimant at an alternate known address before finding abandonment of a previously denied claim).  Thus, Board finds that the April 26, 2010 notice of decision was defective, and that the April 2010 rating decision did not become final for rating purposes.  The claims have been phrased on the title page to reflect the Board's jurisdiction to review the claims on the merits without first adjudicating whether new and material evidence has been received since a prior final decision.  See 38 C.F.R. § 3.156.

In addition to a paper claims folder, the record on appeal includes documents stored electronically in the Veterans Benefits Management System (VBMS) and Virtual VA.  A review of the VBMS and Virtual VA claims files reveal VA treatment records dated through January 2013, which were considered by the AOJ in the May 2013 statement of the case, and a January 2015 Appellant's Brief submitted by the Veteran's representative.  The remainder of the documents in the Virtual VA file are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.

The issues of entitlement to service connection for bilateral and right ankle disorders are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

For the entire appeal period, the Veteran's hypertension requires continuous use of medication for control, but has not been manifested by a history of diastolic pressure predominantly 100 or more, or systolic pressure predominantly 160 or more.

CONCLUSION OF LAW

The criteria for an initial compensable rating for hypertension have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.104, Diagnostic Code (DC) 7101 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include (1) Veteran status, (2) existence of a disability, (3) a connection between the Veteran's service and the disability, (4) degree of disability, and (5) effective date of the disability. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.

In the instant case, an April 2012 AOJ letter, sent prior to the October 2012 rating decision on appeal, advised the Veteran of the evidence and information necessary to reopen and substantiate his underlying service connection claim, as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, the letter advised him of the information and evidence necessary to establish a disability rating and effective date in accordance with Dingess/Hartman, supra.

Following the award of service connection in the October 2012 rating decision, the Veteran appealed with respect to the propriety of the initially assigned noncompensable rating for hypertension.  VA's General Counsel has held that no VCAA notice is required for such downstream issues.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  In addition, the Board notes that the Court held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess/Hartman, 19 Vet. App. at 490.  Therefore, because the Veteran has appealed the initially assigned rating, no additional 38 U.S.C.A. § 5103(a) notice is required because the purpose that the notice is intended to serve has been fulfilled.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

Relevant to the duty to assist, the Veteran's service treatment records (STRs) as well as his post-service VA and military facility treatment records have been obtained and considered.  The Board is unaware of any relevant evidence and/or information in the possession of the Social Security Administration (SSA).  Additionally, neither the Veteran nor his representative has identified any additional, outstanding records that have not been requested or obtained. 

The Veteran was afforded VA examinations to evaluate his hypertension in July 2011 and May 2012.  The Veteran has not alleged that such examinations are inadequate for rating purposes.  Moreover, the Board finds that the examinations are adequate in order to evaluate the Veteran's service-connected hypertension as they include an interview with the Veteran and full examination addressing the relevant rating criteria.  Moreover, the Veteran has not alleged a worsening of his hypertension since the May 2012 examination report.  The Board further notes that the VA examination findings are supplemented by blood pressure readings taken in the clinic setting, which includes the Veteran's self-report of home blood pressure readings.  

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claim.

II.  Analysis

The Veteran contends that he is entitled to a compensable initial rating for his service-connected hypertension.  Disability ratings are determined by application of the criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings applies under a particular DC, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating; otherwise, the lower rating applies.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of a Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where, as in the instant case, the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999).  At the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  Id. at 126.

Under the applicable criteria, a 10 percent rating is warranted for hypertensive vascular disease (hypertension and isolated systolic hypertension) where diastolic pressure is predominantly 100 or more, or systolic pressure is predominantly 160 or more, or where the individual has a history of diastolic pressure predominantly 100 or more and requires continuous medication for control.  38 C.F.R. § 4.104, DC 7101.  A 20 percent rating requires diastolic pressure predominantly 110 or more, or systolic pressure predominantly 200 or more.  Id.  A 40 percent rating requires diastolic pressure predominantly 120 or more.  Id.  A 60 percent rating requires diastolic pressure predominantly 130 or more.  Id. 

The Board observes that a separate rating is potentially warranted for hypertensive heart disease under 38 C.F.R. § 4.104, DC 7007.  See 38 C.F.R. § 4.104, DC 7101 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Historically, the Veteran's first period of service from October 1990 to October 1993 contained no blood pressure readings of diastolic pressure of 100 or more, or systolic pressure of 160 or more.  His second period of service from September 1997 to September 1999 measured blood pressure on 37 occasions.  On these occasions, only 7 readings measured systolic pressure of 160 or more.  There were no diastolic pressures of 100 or more.

The Veteran had his blood pressure measured on 56 occasions during his third period of service from January 2000 to December 2003.  On these occasions, only 16 readings measured systolic pressure of 160 or more.  In February 2002, the Veteran was evaluated for manifesting hypertension due to elevated blood pressure readings.  An electrocardiogram (EKG or ECG) in February 2002 was interpreted as showing minimal voltage criteria for left ventricular hypertrophy (LVH) "which may be normal variant."  An echocardiogram in March 2002 was interpreted as showing a normal study, to include normal left ventricular systolic function.  On March 13, 2002, a physician commented that the March 2002 echocardiogram showed a normal sized left ventricle (LV).  The Veteran was first diagnosed with Stage I hypertension (HTN) in March 2002, at which time his average blood pressure readings between February 27th and March 2nd, 2001 were noted to be 142/83.  He was prescribed Norvasc in May 2002.  In November 2002, the Veteran reported that his blood pressure readings at home over the last two weeks ranged from 120-150 systolic, and 68-75 diastolic.

The Veteran's post-service clinic records from the Naval Medical Center in San Diego are significant for a blood pressure reading of 115/58 in February 2007.  An October 2009 VA clinic record noted the Veteran's report of having a normal stress test in 2007.  In December 2009, the Veteran brought a list of 26 home blood pressure readings which ranged from 168 to 107 systolic, and 95-70 diastolic.  His blood pressures averaged 130/84.  On another visit in December 2009, he reported blood pressure readings ranging from 127 to 99 systolic, and 66-80 diastolic.  During a March 2011 consultation, the Veteran reported his systolic readings being in the mid to high 130's.  At that time, he had blood pressure readings of 138/80, 132/70 and 139/80 on examination.  None of these records showed diastolic pressure predominantly 100 or more, or systolic pressure predominantly 160 or more.

The Veteran underwent VA hypertension examination in July 2011.  At that time, he reported that his hypertension was being treated with an ACE inhibitor and thiazide diuretics.  He endorsed having headaches and fatigue related to hypertension, and possibly ankle or foot edema.  He denied any further hypertension complications.  On examination, the Veteran had blood pressure readings of 141/85, 146/76 and 140/80.  There was no evidence of congestive heart failure, or pulmonary hypertension.  The Veteran had a normal heart size by x-ray examination.  An EKG revealed normal sinus rhythm with sinus arrhythmias.  The examiner diagnosed hypertension without hypertensive heart disease being present.  The examiner commented that the Veteran's hypertension had no effects on his occupation or usual daily activities.

A March 2012 VA clinic record included the Veteran's report of home blood pressure readings in the 140s.

The Veteran underwent an additional VA hypertension examination in May 2012.  At that time, he had blood pressure readings of 155/96, 154/94 and 147/95.  The Veteran denied a history of diastolic elevation predominantly 100 or more.  The examiner indicated that the Veteran's hypertension impacted his ability to work due to occasional dizziness.

Considering the pertinent evidence in light of the above, the Board finds that the criteria for an initial compensable rating for the Veteran's hypertension have not been met for any time during the appeal period.  

The Board has conducted a careful review of numerous blood pressure readings recorded in the STRs leading up the diagnosis of hypertension, and the prescription of medication used to treat hypertension, in 2002.  These records clearly do not reflect a history of diastolic pressure predominantly 100 or more. 

The Board further notes that, during the appeal period, the credible lay and medical evidence establishes that the Veteran's hypertension has been manifested by diastolic pressure predominantly less than 100, and systolic pressure predominantly less than 160.  The blood pressure readings recorded in the Veteran's VA and military facility treatment records, as well as in the July 2011 and May 2012 VA examination reports, reflect diastolic pressure predominantly less than 100, and systolic pressure predominantly less than 160.  

Additionally, the Veteran has reported his home blood pressure readings to his treating physicians.  He has not reported any diastolic reading of 100 or more.  While he reported a systolic pressure as high as 168 on one occasion, he further reported that his average systolic pressure from 26 readings was 130 mmHg.  Thus, the Veteran's own home blood pressure readings reflect that his diastolic pressure has not been predominantly 100 or more and that his systolic pressure has not been predominantly 160 or more.  The Board observes that the Veteran is competent to report blood pressure readings recorded by his home blood pressure monitor, as it is a lay observation of a reading from a mechanical device. 

Overall, the Board finds that the credible lay and medical evidence establishes that the Veteran's hypertension requires continuous use of medication for control, but has not been manifested by a history of diastolic pressure predominantly 100 or more, or systolic pressure predominantly 160 or more.

The Board has also considered whether a "staged" rating is appropriate pursuant to Hart, supra.  Here, the Veteran has demonstrated at least one systolic reading of 160 or greater during the appeal period.  However, the rating criteria specifically instruct that a schedular rating under DC 7101 shall be based on the predominant blood pressure readings, which necessarily takes into account all blood pressure readings during the appeal period.  Given the schedular criteria, it would not be appropriate to provide a staged rating for every blood pressure reading which met, or more closely, approximated the criteria for a compensable rating.

The Board further notes that the credible medical evidence shows no evidence of hypertensive heart disease which may be separately ratable.  The Veteran had an EKG during service which was interpreted as showing the minimal voltage requirements for LVH which may be a normal variant.  A subsequent echocardiogram returned normal findings.  There has been no diagnosis of hypertensive heart disease, and the July 2011 VA examiner specifically found no evidence of hypertensive heart disease.

The above determinations are based on consideration of pertinent provisions of VA's rating schedule.  Additionally, the Board finds at no time since the effective date of the award of service connection has any disability resulting from the Veteran's hypertension been shown to be so exceptional or unusual as to warrant the assignment of any higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).

The threshold factor for extra-schedular consideration is a finding on the part of the AOJ or the Board that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability at issue are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  See also 38 C.F.R. § 3.321(b)(1); VA Adjudication Procedure Manual, Pt. III, Subpart iv, Ch. 6, Sec. B(5)(c).  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for this disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  See VAOGCPREC 6-96 (Aug. 16, 1996); Thun v. Peake, 22 Vet. App. 111 (2008).

If the rating schedule does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the AOJ or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms" (including marked interference with employment and frequent periods of hospitalization).  38 C.F.R. § 3.321(b)(1).  If so, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step: a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Thun, 22 Vet. App. 111.

As noted, this appeal involves an evaluation of the Veteran's service-connected hypertension.  The criteria of DC 7100 evaluate the severity of hypertension according to actual blood pressure readings, and whether medication is required for control when there has been a history of diastolic readings predominantly 100 or more.  A compensable schedular rating is available, but the Veteran does not meet or more closely approximate the criteria for a higher rating.  Additionally, the criteria allow for consideration of complications such as hypertensive heart disease but the Veteran has not been diagnosed with hypertensive heart disease.

The Veteran has reported headaches, fatigue, occasional dizziness and possibly edema as symptoms of his hypertension.  A review of the applicable criteria does not specifically reflect that these are specifically contemplated in any of the applicable schedular criteria.  Thus, the Board must consider whether the claimant demonstrates an exceptional disability picture with other related factors such as those provided by the regulation as "governing norms" - including marked interference with employment and frequent periods of hospitalization.

Here, the Veteran has never been hospitalized or required frequent treatment for his symptoms of headaches, fatigue, occasional dizziness or edema.  Additionally, the Board finds no credible showing that these symptoms have caused any significant interference with employability.  In this respect, the VA examiner in July 2011 who was aware of the Veteran's headache, fatigue and edema complaints commented that the Veteran's hypertension had no effects on his occupation or usual daily activities.  The May 2012 VA examiner only commented that the Veteran's occasional dizziness impacted his ability to work.  The Veteran himself has not reported significant interference with employability due to these symptoms.  Furthermore, the Veteran is service-connected for migraine headaches with a noncompensable rating assigned.  Thus, the Board finds that the Veteran's symptoms of headaches and fatigue do not demonstrate an exceptional disability picture to warrant referral of the claim to the Director of Compensation and Pension for extraschedular consideration.

The Board also notes that, pursuant to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  In this case, there is no argument or evidence suggesting that the Veteran's assigned schedular ratings for his service-connected hypertension, traumatic brain injury residuals, migraine headaches, hallux rigidus of the left great toe, nephrolithiasis and/or herpes zoster have a combined effect which is not captured in his assigned schedular ratings.

Thus, the threshold requirement for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) is not met, and referral of the claim for extra-schedular consideration is not required.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

As a final point, the Board notes that, pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009), a claim for a total disability rating based upon individual unemployability (TDIU) is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  Here, the Veteran has not alleged unemployability and the evidence does not suggest unemployability as a result of service-connected hypertension.  Under these circumstances, the Board need not address the matter of the Veteran's entitlement to a TDIU for the disability under consideration as a component of the Veteran's current claim for higher initial rating for hypertension.

In conclusion, based upon the evidence currently of record, the Board finds that the Veteran hypertension does not meet the criteria for a compensable rating for any time during the appeal period.  There is no doubt as to any material fact to be resolved in the Veteran's favor.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  The claim for a compensable initial rating for hypertension, therefore, must be denied.


ORDER

An initial compensable rating for hypertension is denied.


REMAND

The Veteran is seeking service connection for a bilateral knee disorder and a right ankle disorder.  The Board finds that a remand is necessary to ensure that there is a complete record upon which to decide such claims so that he is afforded every possible consideration.  VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Once VA provides an examination to a Veteran, VA has a duty to ensure that the examination is adequate for evaluation purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007).

With respect to the bilateral knee disorder, the Veteran's service treatment records reflect his treatment for right and left retropatellar pain syndrome (RPPS) during his period of service from September 1997 to September 1999.  He was also given an impression of patellar tendonitis.  He did not seek treatment for right and/or left knee pain during his period of service from January 2000 to December 2003.

Postservice, a July 2011 VA examination report reflected a diagnosis of chondromalacia of the knees.  X-ray reports were interpreted as showing patellar tendon enthesopathy bilaterally.  In an addendum opinion dated June 2012, a VA examiner found that the Veteran's bilateral knee condition was not caused by or a result of service on the basis that service records did not document objective findings consistent with high energy injury to his soft tissues or osseus structures.  The examiner indicated that, since the Veteran served less than 10 years, he would have sustained insufficient microtrauma to initiate a post traumatic or chronic inflammatory process.  Additionally, the examiner noted that the radiographic findings did not reveal advanced degenerative changes consistent with a post traumatic process.

However, the VA examiner did not provide any opinion as to whether the Veteran's current bilateral knee disorders had their onset in service.  Given the inservice diagnoses of RPPS and patellar tendonitis, and the current diagnosis of chondromalacia of the knees with x-ray evidence of tendon enthesopathy, the Board finds that additional VA examination and opinion is necessary to address whether the current right and/or left knee disorder had its onset in service.

With respect to the right ankle disorder, the Veteran asserts that he was diagnosed with a partial Achilles tear during service in 2003, which was treated with immobilization.  There are no available records of this reported injury.  A July 2011 x-ray examination of the right foot included findings of a slight thickening of the Achilles tendon at the calcaneal attachment, retrocalcaneal bursa distention and calcaneus enthesopathy.  The Board requires medical opinion as to whether the Veteran's current abnormalities of the right ankle first manifested in service or is caused by an event in service.

Additionally, while on remand, the Veteran should be given an opportunity to identify any records relevant to the remaining claims on appeal that have not been obtained, to include any records of treatment for his reported right ankle injury in 2003.  Thereafter, all identified records should be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be given an opportunity to identify any outstanding private or VA treatment records relevant to the remaining claims on appeal.  After obtaining any necessary authorization from the Veteran, all outstanding records should be obtained, to include any records of treatment for his reported right ankle injury in 2003.

For private treatment records, make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.

For federal records, all reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).
Associate with the claims folder records of the Veteran's VA treatment since March 2013.

2.  Thereafter, the Veteran should be afforded VA examination to determine the nature and etiology of his claimed bilateral knee and right ankle disorders.  The claims folder contents should be provided to the examiner for review.

Following examination of the Veteran and review of the claims folder, the examiner is requested to provide opinions on the following questions:

(A) Identify all current disabilities of the right and left knees and, for each disorder, provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that such disorder(s) had (i) their onset in service or (ii) is related to an event in service?  In providing this opinion, the VA examiner should consider the Veteran's treatment for right and left retropatellar pain syndrome/patellar tendonitis during his period of service from September 1997 to September 1999 in light of the July 2011 VA examination diagnosis of chondromalacia of the knees and the x-ray interpretation of patellar tendon enthesopathy bilaterally.

(B)  Identify all current disabilities of the right ankle and, for each disorder, provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that such disorder(s) had (i) their onset in service or (ii) is related to an event in service?  In providing this opinion, the VA examiner should consider the Veteran's report of an Achilles injury in 2003 in light of the July 2011 x-ray findings of slight thickening of the right Achilles tendon at the calcaneal attachment, retrocalcaneal bursa distention and calcaneus enthesopathy.

In offering any opinion, consideration of the Veteran's lay statements regarding the incurrence of his claimed disabilities and continuity of symptomatology must be reflected and that evidence discussed. The rationale for any opinion offered should be provided.

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


